Citation Nr: 0001401	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In a January 1999 
decision, the Board denied the instant claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 1999, counsel 
for the appellant and VA filed a Joint Motion for Remand.  An 
Order of the Court dated in May 1999 granted the motion and 
vacated the Board's decision of January 1999.   


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well- 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1991); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim).

After reviewing the claims files the Board finds that 
additional development is in order with respect to the 
veteran's claim currently on appeal.  In this respect, the 
Board finds that in order to properly satisfy the Court's May 
1999 Order, the veteran must be given a new VA psychiatric 
examination.  Additional clinical data are needed in order to 
properly evaluate the veteran's PTSD as his last VA 
examination was given in June 1997.  As part of this 
examination, the VA examiner must assign one global 
assessment of functioning (GAF) score for the period from the 
date the veteran reopened his claim on November 18, 1993 to 
the present.  This score must reflect the average degree of 
disability shown, and must be reconciled with any prior 
score. 

Finally, as the Court has ordered VA to consider the role 
that PTSD has played in the appellant's martial 
relationships, the Board finds that securing copies of any 
divorce court proceedings would be illustrative of the degree 
of disability presented. 

Therefore, this case is REMANDED for the following action:

1.	The veteran should be contracted and 
requested to provide the RO with written 
authorization to secure copies of any and 
all divorce court files relating to any 
failed marriage.  This authorization 
should include the name and location of 
each and every divorce court, as well as 
the date of any court order granting a 
divorce.

2.  The RO should schedule the appellant 
for an examination by a VA psychiatrist 
to determine the nature and extent of his 
PTSD.  All necessary evaluations, tests, 
and studies, including the assignment of 
a global assessment of functioning (GAF) 
score, deemed appropriate should be 
performed.  As part of this examination, 
the examiner must assign one GAF score 
representing the overall average degree 
of impairment caused by PTSD alone since 
November 1993 to the present.  A separate 
assessment also must be offered 
discussing the degree of social and 
industrial impairment caused by alcohol 
and or drug abuse.  All opinions and 
supporting rationales must be in writing.  
Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folders, 
and a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.

3.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folders.

4. 	Following completion 
of the foregoing, the RO should review 
the claims files to ensure that all of 
the foregoing development has been 
completed in full, to include a review of 
the examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond. 

The purpose of this REMAND is to fulfill the Order of the 
Court.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

